DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-13 and 15 are objected to for the following informalities:
Regarding claim 3, “the axial registration linear actuator” and “the circumferential registration linear actuator” lack a proper antecedent basis.
Regarding claims 6 and 7, it appears that “of” is missing before “claim” in line 1 of each claim.
Further regarding claim 7, it appears that “mounted one” in line 2 should be “mounted on”.
Regarding claim 8, “the print registration cylinder” and “the print registration shaft” lack a proper antecedent basis.
Regarding claim 13, it appears that “of’ is missing between “one” and “plate” in line 2.
Regarding claim 15, it appears that there is an extraneous parenthesis in line 6.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: item number 350 is used for a print plate (¶ 0098), plate cylinder, print cylinder, and a print cylinder shaft in para. 0099.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 410’, Fig. 5;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference characters "348" and "350" have both been used to designate a print cylinder shaft.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “350” has been used to designate a print cylinder, a plate cylinder, and a print cylinder shaft.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izume, US Patent Number 9,862,204 B2 (hereinafter Izume).
Regarding claim 1, Izume teaches a print registration assembly for a can decorator, the print registration assembly comprising:
an axial registration drive adapted for registering a plate cylinder of a plate cylinder shaft in an axial orientation (109, Fig. 8);
an axial registration slider that is adapted for movement by the axial registration drive; the axial registration slider being mechanically coupled to a plate cylinder of the can decorator such that movement of the axial registration slider is associated with axial registration of the plate cylinder (slider 119, Fig. 8);
a circumferential registration drive adapted for registering the plate cylinder in a circumferential orientation (110, Fig. 8); and
a circumferential registration slider that is adapted for movement by the circumferential registration drive; the circumferential registration slider being mechanically coupled to the plate cylinder such that the circumferential registration slider is associated with circumferential registration of the plate cylinder (slider 120, Fig. 8).
Regarding claim 2, Izume teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Izume also teaches wherein the axial registration drive includes an axial registration linear actuator adapted for translating the axial registration slider (111, Fig. 8) and the circumferential registration drive includes a circumferential linear actuator adapted for translating 
Regarding claim 3, Izume teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Izume also teaches wherein the axial registration linear actuator is a lead screw assembly (111 with threads 111a, Fig. 8) and the circumferential registration linear actuator is a lead screw assembly (112 with threads 112a, Fig. 8).
Regarding claim 4, Izume teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Izume also teaches wherein the axial registration linear actuator and the circumferential registration linear actuator are co-axial (“a hollow outer side rotation shaft (first rotation shaft) (111) rotated by the first motor (109) and a solid inner side rotation shaft (second rotation shaft) (112) arranged concentrically with the outer side rotation shaft (111),” col. 13, lines 36-41).
Regarding claim 5, Izume teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Izume also teaches wherein the axial registration drive includes an axial registration motor (109, Fig. 8) adapted for driving the axial registration lead screw and the circumferential registration drive includes a circumferential registration motor adapted for driving the circumferential registration lead screw (110, Fig. 8).
Regarding claim 6, Izume teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Izume also teaches wherein the axial registration lead screw and the circumferential registration lead screw are concentric (“a hollow outer side rotation shaft (first rotation shaft) (111) rotated by the first motor (109) and a solid inner side rotation shaft (second rotation shaft) (112) arranged concentrically with the outer side rotation shaft (111),” col. 13, lines 36-41), and an outer one of the axial registration lead screw and the circumferential registration lead screw is driven by a corresponding one of the axial registration motor and the circumferential registration motor 
Regarding claim 7, Izume teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Izume also teaches wherein the transmission includes a registration driving gear mounted one the corresponding one of the axial registration motor and the circumferential motor and a registration driven gear mounted on the outer one of the axial registration lead screw and the circumferential registration lead screw (111 driven by gears 113 and 114, Fig. 8).
Regarding claim 8, Izume teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Izume also teaches wherein the axial registration slider is mechanically coupled to the print registration cylinder such that translation of the axial registration slider is transmitted into axial translation of the print registration shaft (119 coupled via 122 and 102, Fig. 8), and the circumferential registration slider is mechanically coupled to the plate cylinder shaft such that translation of the circumferential slider is transmitted into circumferential rotation of the plate cylinder shaft (120 coupled via 123, 104, 105, Fig. 8).
Regarding claim 9, Izume teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Izume also teaches wherein the circumferential registration slider is mechanically coupled to the print registration cylinder via a circumferential transfer structure (104, Fig. 8) that is mechanically coupled to a helical main driven gear (105, Fig. 8) that is mounted on the plate cylinder shaft and in mesh communication with a helical main driving gear (106, Fig. 8), wherein translation transmitted to the driven main gear rotates the main driven gear upon contact with the driving main gear (“The plate cylinder shaft (47a) moves in a circumferential direction with the movement of the spline cylinder (104) in the axial direction due to the engagement of the helical gears (105) (106) with each other,” col. 13, lines 23-26).
Regarding claim 10, Izume teaches the invention of claim 5, as set forth in the rejection of 
Regarding claim 11, Izume teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Izume also teaches wherein the axial registration position sensor is mounted on the axial registration slider and the circumferential position registration sensor is mounted on the circumferential print registration slider (“the printer has a registration device performing registration of the plate cylinder automatically based on the printing misalignment values measured by the can inspection device,” col. 3, lines 19-25 – the automatic registration means no human intervention is required, which necessarily inherently requires sensors to determine alignment of printing, and to know the position of the plate cylinder to be able to automatically move the plate cylinder to a new position that will reduce the misalignment).
Regarding claim 12, Izume teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Izume also teaches further comprising an axial registration motor position sensor on the axial registration motor and an circumferential registration motor position sensor on the circumferential registration motor (“the printer has a registration device performing registration of the plate cylinder automatically based on the printing misalignment values measured by the can 
Regarding claim 14, Izume teaches a method of registering a print image on a can decorator color section, comprising the steps of:
a. translating an axial registration slider (119, Fig. 8);
b. transmitting the translating of the axial registration slider to translation of a print cylinder of the can decorator in an axial direction (via 122 and 102, Fig. 8); 
c. translating a circumferential registration slider (120, Fig. 8);
d. converting the translating of the circumferential registration slider to rotation of the print cylinder in a circumferential orientation (via 123, 104, 105, and 106, Fig. 8); and
e. repeating steps (a) through (d) until desired registration of the print image on a can is achieved (“the printer has a registration device performing registration of the plate cylinder automatically based on the printing misalignment values measured by the can inspection device,” col. 3, lines 19-25).
Regarding claim 15, Izume teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Izume also teaches the step of receiving a desired magnitude of axial translation of the print cylinder before the translating step (a) and receiving a desired magnitude of circumferential adjustment of the plate cylinder before the translating step (c), wherein the translating step (a) is performed to achieve the desired magnitude of the axial translation of the plate cylinder and the translating step (c) ) is performed to achieve the desired magnitude of circumferential adjustment of the plate cylinder (“the printer has a registration device performing 
Regarding claim 16, Izume teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Izume also teaches wherein the translating step (a) includes engaging an axial registration drive that is mechanically coupled to the axial registration slider (109, Fig. 8) and the translating step (c) includes engaging a circumferential registration drive that is mechanically coupled to the circumferential registration slider (110, Fig. 8).
Regarding claim 17, Izume teaches the invention of claim 16, as set forth in the rejection of claim 16 above. Izume also teaches wherein the converting step (d) includes transferring translation to a helical driven gear (105, Fig. 8)  that is mounted to a print cylinder shaft such that the helical driven gear rotates upon engagement with a helical driving gear (106, Fig. 8) in response to the translation of the helical driven gear.
Regarding claim 18
Regarding claim 19, Izume teaches the invention of claim 18, as set forth in the rejection of claim 18 above. Izume also teaches wherein the axial registration actuator portion of the axial registration drive is a lead screw assembly (threads 111a, Fig. 8) and the circumferential registration actuator portion of the circumferential registration drive is another lead screw assembly (threads 112a, Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Izume.
Regarding claim 13:
AAPA teaches a can decorator color section comprising:
plural plate cylinder shaft assemblies, each one plate cylinder shaft assemblies including: a plate cylinder shaft; a plate cylinder drive adapted for rotating the plate cylinder shaft; a plate cylinder coupled to the plate cylinder shaft and adapted for receiving ink (“In the printing process, a discrete ink reservoir of each inker assembly supplies ink (typically of a single color) to a print 
a blanket wheel including peripheral printing blankets, the blanket wheel adapted for rotating to engage the printing blankets with each one of the plate cylinders (“Ink is transferred from the print plates, which typically have artwork etched into their surfaces, to printing blankets on a blanket drum assembly. The printing blankets on the circumference of a rotating blanket drum assembly transfer graphics and text from the blanket to the cans while the cans are on the mandrels of the rotating mandrel wheel assembly,” ¶ 0008); and
a main drive for rotating the blanket wheel (“the mandrel wheel assembly is rotated by gearing that is driven by the main gearing from the blanket wheel assembly,” ¶ 0007).
AAPA does not teach a print registration system as recited in claim 1.
Izume teaches the print registration system of claim 1, as set forth in the rejection of claim 1 above. Izume also teaches the system is capable of drastically reducing defective products (col. 1, lines 65-66).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to include the print registration system of claim 1 as taught by Izume, because Izume teaches that this print registration system is advantageous for drastically reducing defective products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
24 April 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853